Motion to dismiss appeal granted, without costs, unless appellant perfects appeal, files note of issue, and files and serves record and brief on or before August 1, 1959 and is ready for argument at the September Term of this court, in which event the motion is denied. Cross motion by the appellants for an order directing the Workmen’s Compensation Board to delete from its formal decision filed upon a prior appeal matters improperly included therein. Cross motion denied, without prejudice to its renewal upon the argument of the appeal herein. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.